I think the fifteenth exception should be overruled, and the judgment should be affirmed. When the charge is read as a whole, it is clear that the jury could not have been mislead by the definition of "proximate" as "immediate." If, indeed, they do not mean the same thing, they mean very nearly the same thing. Some of the best dictionaries put them down as synonymous. Some Courts hold they are synonymous; others contra. See 6 Words  Phrases 5761; 32 Cyc. 745. But juries pay little attention to verbal refinements. If the jury had thought that plaintiff ought to recover, they would not have hesitated to find for him on the ground that the dam might not have been the "immediate" cause of the injury complained of.